Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants amendment filed 1/28/2022 has been entered.  Claims 1 and 34 were amended.  New claims 85-87 were added.

This application is in condition for allowance except for the presence of claims 1, 80, 85 and 87 directed to methods of preparing an herbicidal mixture and methods of reducing off-site movement because they were non-elected without traverse.  Accordingly, claims 1, 80, 85 and 87 have been cancelled. 
Claims 34, 35, 37, 43, 44, 46, 48, 49, 53, 57, 59, 60, 62-64, 66, 83, 84 and 86 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 1, 80, 85 and 87 are cancelled. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Terminal Disclaimer filed 1/28/2022 has obviated the nonstatutory double patenting rejection of claims 34, 35, 37, 43, 44, 46, 48, 49, 53, 57, 59, 60, 62-64 and 66 over US 9,743,662 and US 10,485,232.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments o, 35, 37n Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617




/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617